DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 01/15/2021.
	The amendments filed on 01/15/2021 have been entered. Applicant has cancelled claims 10-11, accordingly claims 1-4, 6-9, 13-17, and 19-20 remain pending. 
	The previous objection to claim 8 has been withdrawn in light of applicant’s amendments.
	The previous rejection of claims 1-4 and 6-7 under 35 USC 112(b) has been withdrawn in light of applicant’s amendments to claim 1.

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot because the arguments do not apply to any new references or any combination of the new references being used in the current rejection.
Applicant's arguments and amendments regarding the 35 USC 112(b) rejection of claim 9 have been fully considered but they are not persuasive. The limitation of claim 9 is not recited as an active method step and it is therefore unclear what actual method step the limitation of claim 9 is specifically referring to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation “wherein entering a power saving mode includes shutting off power to the location sensor” which renders the claim indefinite because there is no previous recitation of “entering a power saving mode" in claim 8 from which claim 9 depends. It is unclear whether “entering a power saving mode” is an active method step. It is unclear what method step the limitation of claim 9 is specifically referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran et al. (US 2014/0128739, May 8, 2014, hereinafter “Sundaran”) in view of Matsuno et al. (US 2016/0255422, September 1, 2016, hereinafter “Matsuno”) and Ahmed et al. (US 5,825,293, October 20, 1998, hereinafter “Ahmed”).
Regarding claims 1 and 8, Sundaran discloses a wireless medical tool and corresponding method for use (“the scan system 101 may be in communication with the probe 106 via a wireless communication technique” [0021], Figs. 1-2, 4-6; “ultrasound imaging system and method” abstract) comprising: 
a detector configured to detect motion of the wireless medical tool in a three dimensional (3D) space and provide motion information indicating whether or not the wireless medical tool moves (accelerometer 145, Figs. 4-5 and corresponding descriptions, [0032]);
a sensor configured to provide, using a signal received from a magnetic field generator when the sensor is within a magnetic operating field of the 3D space, location information indicating a location of the wireless medical tool in the magnetic operating field of the 3D space (“the magnetic sensor 142 may include three coils disposed so each coil is mutually orthogonal to the other two coils. For example, a first coil may be disposed in an x-y plane, a second coil maybe disposed in a x-z plane, and a third coil may be disposed in a y-z plane. The coils of the magnetic sensor 142 may be tuned to be sensitive to the strength and direction of a magnetic field that is external to the magnetic sensor 142. For example, the magnet field may be generated by a combination of the earth's magnetic field and/or another magnetic field generator. By detecting magnetic field strength and direction data from each of the three coils in the magnetic sensor 142, the processor 116 (shown in FIG. 1) may be able to determine the absolute position and orientation of the probe 106.” [0031], Figs. 4-5 and corresponding description); 
(“After the probe 106 has been stationary for a predetermined amount of time” [0055]);
a processor (processor 116, Figs. 1-2 and corresponding description) configured to:
	upon determining via the detector that the wireless medical tool has not moved, start the timer; and power off a component of the wireless medical tool when the wireless medical tool has not moved during the predetermined period (“data from the motion sensing system 107 may be used to detect a type of scan or to automatically start and stop the acquisition of ultrasound data for a volume. Additionally, the probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode.” [0055]);
	upon determining via the detector that the wireless medical tool has moved, power on the component of the wireless medical tool (“data from the motion sensing system 107 may be used to detect a type of scan or to automatically start and stop the acquisition of ultrasound data for a volume. Additionally, the probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode.” [0055]),
	determine, via the sensor, the location information further comprising whether or not: the location of the wireless medical tool changes (“By detecting magnetic field strength and direction data from each of the three coils in the magnetic sensor 142, the processor 116 (shown in FIG. 1) may be able to determine the absolute position and orientation of the probe 106.” [0031]);
correlate the motion information and the location information (“The exemplary embodiment of the probe 106 shown in FIG. 5 is particularly accurate for tracking the position and orientation of the probe 106 due to the synergy between the attributes of the different sensor types. For example, the accelerometer 145 is capable of detecting translations of the probe 106 with a high degree of precision. However, the accelerometer 145 is not well-suited for detecting angular rotations of the probe 106. The gyro sensor 146, meanwhile, is extremely well-suited for detecting the angle of the probe 106 and/or detecting changes in angular momentum resulting from rotating the probe 106 in any arbitrary direction. Pairing the accelerometer 145 with the gyro sensor 146 is appropriate because together, they are adapted to provide very precise information on both the translation of the probe 106 and the orientation of the probe 106. However, one drawback of both the accelerometer 145 and the gyro sensor 146 is that both sensor types are prone to “drift” over time. Drift refers to intrinsic error in a measurement over time. The magnetic sensor 142 allows for the detection of an absolute location in space with better accuracy than just the combination of the accelerometer 144 and the gyro sensor 146. Even though the position information from the magnetic sensor 142 may be relatively low in precision, the data from the magnetic sensor 142 may be used to correct for systematic drifts present in the data measured by one or both of the accelerometer 144 and the gyro sensor 146.” [0037]);
power off the component of the wireless medical tool based on a correlated information (“data from the motion sensing system 107 may be used to detect a type of scan or to automatically start and stop the acquisition of ultrasound data for a volume. Additionally, the probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode.” [0055]); and 
transmit the correlated information to a system console (data from motion sensing system 107 is transmitted to the processor 116 included in the scan system 101, i.e. system console, Figs. 1-2, 6, and corresponding descriptions, [0021], [0026], [0031], [0037]); and
a transmitter configured to transmit the location information to the system console (“the scan system 101 may be in communication with the probe 106 via a wireless communication technique” [0021], Examiner notes a transmitter is implicit in wireless communication).
	Sundaran fails to disclose the component of the wireless medical tool that is powered on/off being the sensor.
	However, Matsuno teaches, in the same field of endeavor, a first sensor, i.e. “detector”, that detects motion (acceleration sensor 103A, Fig. 2 and corresponding description) and (other sensor 103C, Fig. 2 and corresponding description; “the MPU 101 dynamically executes ON/OFF control and sampling rate control for each of the sensors 103C whenever the shift from an awake state to an asleep state or from an asleep state to an awake state is detected.” [0028]; also see [0020]), i.e. “sensor”, based on motion information (“MPU 101 automatically switches the operational modes of the wearable device 1 whenever the shift from an awake state to an asleep state or the shift from an asleep state to an awake state is detected based on the determined result. It should be noted that the method for determining whether the user who wears the wearable device 1 is in an awake state or in an asleep state using the data acquired by the acceleration sensor 103A is not limited to the above explained method but various methods may be employed.” [0025]). The second sensor may include a location sensor (“GPS sensor” [0019]).
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with the component of the wireless medical tool that is powered on/off being the sensor as taught by Matsuno in order to operate the components of the medical tool efficiently and reduce power consumption ([0020] of Matsuno). 
Sundaran also fails to explicitly disclose determining, via the sensor, the location information further comprising whether or not the wireless medical tool is within the magnetic operating field. 
However, Ahmed teaches, in an analogous field of endeavor, determining whether or not a sensor is within a magnetic operating field (“It is noted that in the event magnet 10 is moved a considerable distance away and out of range of detector 22, the result will be to indicate an alarm. The system is thus "fail-safe" in that it will not indicate normal breathing when no measurable magnetic field is available at detector 22 since the variation of zero is also zero.” col. 9, ll. 7-12).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with determining, via the sensor, the location information further comprising whether or not the wireless medical tool is within the magnetic operating field as taught by Ahmed in order to provide an alert to a clinician when the wireless medical tool is outside a detection range (col. 9, ll. 7-12 of Ahmed). 

Regarding claim 2, Sundaran further discloses wherein the detector is an accelerometer (“The motion sensing system includes at least one sensor selected from the group consisting of an accelerometer” [0005], [0032]).
Regarding claim 3, Sundaran further discloses wherein the sensor is an inductor (“the magnetic sensor 142 may include three coils disposed so each coil is mutually orthogonal to the other two coils.” [0031]).
Regarding claim 4, Sundaran further discloses wherein the inductor is a magnetic inductor (“The coils of the magnetic sensor 142 may be tuned to be sensitive to the strength and direction of a magnetic field that is external to the magnetic sensor 142.” [0031]).
Regarding claim 7, Sundaran modified by Matsuno and Ahmed discloses the limitations of claim 1 as stated above. Sundaran further discloses wherein the processor is further configured to power off a component of the wireless medical tool on a condition that the motion information indicates movements less than a duration threshold and on a condition that the location of the wireless medical tool has not changed (“The sleep mode, may, for instance, be a mode where the transducer elements are not energized [0055]) (Examiner notes the broadest reasonable Ex parte Schulhauser).
Sundaran fails to disclose the component of the wireless medical tool that is powered off being the sensor.
However, Matsuno teaches, in the same field of endeavor, a first sensor, i.e. “detector”, that detection motion (acceleration sensor 103A, Fig. 2 and corresponding description) and powers on/off a second sensor (other sensor 103C, Fig. 2 and corresponding description; “the MPU 101 dynamically executes ON/OFF control and sampling rate control for each of the sensors 103C whenever the shift from an awake state to an asleep state or from an asleep state to an awake state is detected.” [0028]; also see [0020]), i.e. “sensor”, based on motion information (“MPU 101 automatically switches the operational modes of the wearable device 1 whenever the shift from an awake state to an asleep state or the shift from an asleep state to an awake state is detected based on the determined result. It should be noted that the method for determining whether the user who wears the wearable device 1 is in an awake state or in an asleep state using the data acquired by the acceleration sensor 103A is not limited to the above explained method but various methods may be employed.” [0025]). The second sensor may include a location sensor (“GPS sensor” [0019]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with the component of the wireless medical tool that is powered off being the sensor as taught by 
 Regarding claim 9, Sundaran modified by Matsuno discloses the limitations of claim 8 as stated above. Sundaran, as best understood in light of the 35 USC 112(b) rejection stated above, further discloses a power saving mode that includes shutting off power to a component of the wireless medical tool (“The sleep mode, may, for instance, be a mode where the transducer elements are not energized [...] By toggling between a sleep mode when the probe 106 is not being used for scanning and an active scanning mode, it is easier to maintain lower probe 106 temperatures and conserve power.” [0055]). 
Sundaran fails to disclose the component of the wireless medical tool being the sensor.
However, Matsuno teaches, in the same field of endeavor, a first sensor, i.e. “detector”, that detection motion (acceleration sensor 103A, Fig. 2 and corresponding description) and powers on/off a second sensor (other sensor 103C, Fig. 2 and corresponding description; “the MPU 101 dynamically executes ON/OFF control and sampling rate control for each of the sensors 103C whenever the shift from an awake state to an asleep state or from an asleep state to an awake state is detected.” [0028]; also see [0020]), i.e. “sensor”, based on motion information (“MPU 101 automatically switches the operational modes of the wearable device 1 whenever the shift from an awake state to an asleep state or the shift from an asleep state to an awake state is detected based on the determined result. It should be noted that the method for determining whether the user who wears the wearable device 1 is in an awake state or in an asleep state using the data acquired by the acceleration sensor 103A is not limited to the above explained method but various methods may be employed.” [0025]). The second sensor may include a location sensor (“GPS sensor” [0019]).
being the sensor as taught by Matsuno in order to operate the components of the medical tool efficiently and reduce power consumption ([0020] of Matsuno). 
Regarding claim 13, Sundaran further discloses continuing to determine whether or not movement is detected on a condition that the timer has not expired (“he probe 106 may automatically come out of a sleep mode when motion is detected with the motion sensing system. The sleep mode, may, for instance, be a mode where the transducer elements are not energized. As soon as movement is detected, the transducer elements may begin to transmit ultrasound energy. After the probe 106 has been stationary for a predetermined amount of time, the processor 116, or an additional processor on the probe 106 (not shown) may automatically cause the probe 106 to return to a sleep mode. By toggling between a sleep mode when the probe 106 is not being used for scanning and an active scanning mode, it is easier to maintain lower probe 106 temperatures and conserve power.” [0055]).
Regarding claim 14, Sundaran discloses the wireless medical tool as shown above regarding claim 1. Sundaran further discloses a medical system (“ultrasound imaging system” abstract) comprising: 
a field generator (“the magnetic field generator may include either a permanent magnet or an electromagnet placed externally to the probe 106. For example, the magnetic field generator may be a component of the scan system 101 (shown in FIG. 1).” [0031]);
a console (scan system 101/134 Figs. 1-2, 6 and corresponding descriptions); and
(display device 118, Fig. 1-2, 6 and corresponding descriptions); wherein the console is configured to process the location information and display the location information on the display (cursor 154 represents the location information determined from the sensor, Fig. 6 and corresponding description, [0043]). 
Regarding claim 15, Sundaran further discloses wherein the detector is an accelerometer (“The motion sensing system includes at least one sensor selected from the group consisting of an accelerometer” [0005], [0032]).
Regarding claim 16, Sundaran further discloses wherein the sensor is an inductor (“the magnetic sensor 142 may include three coils disposed so each coil is mutually orthogonal to the other two coils.” [0031]).
Regarding claim 17, Sundaran further discloses wherein the inductor is a magnetic inductor (“The coils of the magnetic sensor 142 may be tuned to be sensitive to the strength and direction of a magnetic field that is external to the magnetic sensor 142.” [0031]).
Regarding claim 20, Sundaran modified by Matsuno and Ahmed discloses the limitations of claim 14 as stated above. Sundaran further discloses wherein the processor is further configured to power off a component of the wireless medical tool on a condition that the motion information indicates movements less than a duration threshold and on a condition that the location of the wireless medical tool has not changed (“The sleep mode, may, for instance, be a mode where the transducer elements are not energized [0055]) (Examiner notes the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04 II and Ex parte Schulhauser).
being the sensor.
However, Matsuno teaches, in the same field of endeavor, a first sensor, i.e. “detector”, that detection motion (acceleration sensor 103A, Fig. 2 and corresponding description) and powers on/off a second sensor (other sensor 103C, Fig. 2 and corresponding description; “the MPU 101 dynamically executes ON/OFF control and sampling rate control for each of the sensors 103C whenever the shift from an awake state to an asleep state or from an asleep state to an awake state is detected.” [0028]; also see [0020]), i.e. “sensor”, based on motion information (“MPU 101 automatically switches the operational modes of the wearable device 1 whenever the shift from an awake state to an asleep state or the shift from an asleep state to an awake state is detected based on the determined result. It should be noted that the method for determining whether the user who wears the wearable device 1 is in an awake state or in an asleep state using the data acquired by the acceleration sensor 103A is not limited to the above explained method but various methods may be employed.” [0025]). The second sensor may include a location sensor (“GPS sensor” [0019]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with the component of the wireless medical tool that is powered off being the sensor as taught by Matsuno in order to operate the components of the medical tool efficiently and reduce power consumption ([0020] of Matsuno). 

Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaran in view of Matsuno and Ahmed as applied to claims 1 and 14 above and further in view of Jain et al. (US 2018/0192374, filed December 30, 2016, hereinafter “Jain”).
Regarding claims 6 and 19, Sundaran modified by Matsuno and Ahmed discloses the limitations of claims 1 and 14 as stated above but fails to disclose wherein on a condition that at least one of the location of the wireless medical tool does not change and the wireless medical tool is not within the magnetic operating field, the processor is further configured to determine whether the motion information is less than a duration threshold (Examiner notes the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. MPEP 2111.04 II and Ex parte Schulhauser). 
However, Jain teaches, in an analogous field of endeavor (e.g. dynamic power management of a wireless device e.g. see abstract), wherein the processor is further configured to determine whether the motion information is less than a duration threshold (“In some embodiments, the controller may include a false detection prevention logic that can be used to prevent false motion detection and false activation of the wireless communication subsystem. For example, the controller may determine that a motion is not detected if the motion lasts less than, for example, 5 seconds, 10 seconds, 15 seconds, 30 seconds, or longer.” [0061]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Sundaran with wherein on a condition that at least one of the location of the wireless medical tool does not change and the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793